Citation Nr: 1227760	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with severe spinal stenosis, originally claimed as the residual of a low back injury.

2.  Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision and an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and New Orleans, Louisiana, respectively.

The May 2008 decision denied basic eligibility for nonservice-connected pension benefits and the April 2009 rating decision denied entitlement to service connection for degenerative disc disease of the lumbar spine with severe spinal stenosis, originally claimed as the residual of a low back injury.

In November 2011, the Board remanded the low back claim to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran previously appeared at a hearing in October 2011 before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  The Veteran was apprised of this in correspondence, dated in July 2012, and offered thirty days in which to request another hearing before a new Board member who would then decide this case.

Later in July 2012, the Veteran accepted the offer for another Board hearing and requested a hearing before a Board member via videoconference.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing with a member of the Board.  See 38 C.F.R. § 20.700(e) (2011).

As indicated in the introduction, a May 2008 decision denied basic eligibility for nonservice-connected pension benefits.  The RO denied the claim due to lack of wartime service.  Notably, in June 2008, the Veteran stated that he disagreed with the decision.  A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished regarding the May 2008 decision.  Therefore, the issuance of a SOC is required regarding the issue of basic eligibility for nonservice-connected pension benefits.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the nonservice-connected pension issue.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  Advise the Veteran of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2011).

2.  Thereafter, schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing.  The claims file should be returned to the Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

